DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-16 are pending.
Claim 6 is cancelled.

Claim Objections
Claims 1, 5 and 13 are objected to because of the following informalities:  Claim 1 recites, “unites” in the last line which appears to be intended to recite, “units.”  Claims 5 and 13 recite, “with same height” and it appears this language is intended to recite, “with a same height.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites, “adhesion-enhancing layer” in line 3.  It is unclear as to what the layer enhances with respect to, and thus, it is unclear how the layer increases adhesion at all.  In other words, in order for the layer to enhance adhesion, there must be some baseline from which it is enhancing.  No baseline is provided and thus, it is unascertainable how the layer enhances adhesion.  For the purposes of this examination, this language will be interpreted as “a layer.”    
Claims 2-5, 7-16 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutjahr (US 2017/0292278).
Re claim 1, Gutjahr discloses a carrier plate (2) for a floor ([0053]), wall or ceiling structure, which has a plate (2) made of plastic ([0008]) having a plurality of protrusions (Fig. 8, horizontal 32), having an adhesion-enhancing layer (14) on a first plate side (top of 2) which follows contours (as the language does not require any particular contour, and because 14 follows the top surface of 2) of the first plate side (top of 2), having a further layer (13) which engages on a second plate side (bottom of 12) opposite the first plate side (top of 12), wherein the further layer (12) abuts the protrusions (horizontal 32), which span recesses (vertical 32, as 32 is hollow and thus also constitutes a recess) provided between the protrusion (horizontal 32, Fig. 8), wherein the protrusions (horizontal 32) are formed to protrude alternately from a central plane (Fig. 8, the central plane being the midpoint of the height of each protrusion – although not relied on, please see the Examiner Comments with respect to Fig. 2 showing such a plane) of the plate (2), wherein the protrusions (horizontal 32) extend on both opposite sides (Fig. 8) of the central plane (Fig. 8, though see Examiner Comments with respect to Fig. 2 demonstrating such a plane and protrusions) such that a plurality of rows and columns (Fig. 8) are formed (Fig. 8), in which protrusions (horizontal 32) and recesses (vertical 32) are alternately lined up (Fig. 8) and only recesses (vertical 32) are lined up along a diagonal (see Fig. 8, as vertical 32 is lined up only diagonal) to the rows and columns (Fig. 8) in a direction along the diagonal (Fig. 8) and only protrusions (horizontal 32) are lined up at right angles (Fig. 8)  to the diagonal ((Fig. 8)) along a further diagonal (Fig. 8),
but fails to disclose wherein the number of protrusions is in a range of than 9,000 units/sqm to 90,000 unites/sqm.
In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.  In addition, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456.
Re claim 3, Gutjahr discloses the carrier plate according to claim 1, wherein a portion (the portion of plate 2 interconnecting the vertical 32) is provided along the diagonal (Fig. 8) between two recesses (Fig. 8, between two elements of vertical 32), which portion interconnects the two recesses (the portion of the plate 2 which interconnects the vertical 32 connects 32).
Re claim 4, 
Re claim 5, Gutjahr discloses the carrier plate according to claim 1, wherein the protrusions (horizontal 32) extend alternately to the central plane (Fig. 8) with same height (as indicated by Fig. 2).
Re claim 7, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein a front side of the protrusions comprises a diameter between 3 to 8 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein a front side of the protrusions comprises a diameter between 3 to 8 mm in order to reduce shear forces ([0004]) and to retain more humidity ([0006]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 9, Gutjahr discloses the carrier plate according to claim 1, wherein the adhesion-enhancing layer (14) consists of a fleece or felt or a woven fabric ([0051]).
Re claim 10, Gutjahr discloses the carrier plate according to claim 1, wherein the further layer (13) consists of a fleece, felt, textile material, net or mesh fabric (Claim 5) or a perforated layer, or a perforated fleece.
Re claim 11, Gutjahr discloses a method for decoupling a surface covering to a supporting surface located thereon ([0001]), the method including using (Fig. 2, Fig. 8, [0009]-[0010]) the carrier plate (2) according to claim 1 (see above).
Re claim 12, Gutjahr discloses the carrier plate according to claim 1, wherein a portion (the portion of plate 2 interconnecting the horizontal 32) is provided along the 
Re claim 13, Gutjahr discloses the carrier plate according to claim 1, wherein the protrusions (horizontal 32) extend alternately to the central plane (Fig. 8) with same height (as indicated by Fig. 2).
Re claim 14, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein the number of protrusions is in the range between 25,600 and 90,000 units/sqm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the number of protrusions is in the range between 25,600 and 90,000 units/sqm in order to reduce shear forces ([0004]) and to retain more humidity ([0006]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.
Re claim 15, Gutjahr discloses the carrier plate according to claim 1, but fails to disclose wherein the plate has a thickness of from .1 to .2mm.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the plate has a thickness of from .1 to .2mm in order to ensure sufficient rigidity while not providing a plate so thick so as to increase the overall size of apparatus.  In In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 16, Gutjahr discloses the carrier plate according to claim 13, wherein the height of the protrusions (horizontal 32) relative to the central plane (see examiner comments) is provided (Fig. 8), but fails to disclose which is less than 5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to wherein the height of the protrusions relative to the central plane is less than 5mm in order to reduce the thickness of the plate or optimize the thickness of the plate without sacrificing the reduction in shear forces through use of the projections (see [0004]).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 

	
	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutjahr (US 2017/0292278) in view of Rothberg (US 5,383,314).
Re claim 2, Gutjahr as modified discloses the carrier plate according to claim 1, wherein the protrusions (horizontal 32) formed alternately to the central plane (Fig. 8), 
	but fails to disclose them formed as truncated cones.
However, Rothberg discloses the protrusions (21) formed as truncated cones (Claim 3).
It would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr to have protrusions formed as truncated cones in shape in order to provide In re Dailey, 357 F.2d 669, 149.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutjahr (US 2017/0292278) in view of Kannankeril (US 4,956,951).
Re claim 8, Gutjahr as modified discloses the carrier plate according to claim 1, but fails to disclose wherein the plate is made of LDPE (Col 3 lines 20-27).
However, Kannankeril discloses wherein the film-like plate is made of LDPE .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier plate of Gutjahr wherein the plate is made of LDPE as disclosed by Kannankeril  in order to increase impact resistance and provide resistance to chemicals (Col 3 lines 20-27).  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Examiner Comments

    PNG
    media_image1.png
    644
    810
    media_image1.png
    Greyscale

Response to Arguments 
Objections to the Drawings:  Applicant’s argument with respect to the drawings is persuasive and objection to the drawings is hereby withdrawn.
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is partially persuasive and rejection of the claims pursuant to 35 USC 112 is hereby partially withdrawn.  However, rejection for the phrase, “adhesion-enhancing layer” is maintained.  Applicant argues that the specification makes clear how the adhesion enhancing layer enhances adhesion.  However, this is 
Claim Rejections 35 USC 102/103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant argues that, as amended, protrusion must extend on both opposite sides of the central plane.  However, as shown by the Examiner Comments, the Gutjahr references discloses this.  In fact, the bisecting plane (shown in Fig. 2) is identical to that of Fig. 1 of the present application.  The same bisecting plane is equally applicable to Fig. 8, and the protrusions clearly extend on each side thereof.  Even if the protrusions extend only upwards from a base, a central plane exists at a midpoint of the height of the protrusions.  The protrusions would extend on each side of that central plane.  The space above and below that central plane, would still constitute a protrusion and a recess.  
Applicant further argues that the configuration of Gutjahr does not lend itself to a size modification.  However, as amended, Applicant has chosen a range for a number of protrusions.  Gutjahr ([0004]) recognizes that the number of protrusions is beneficial and directly impacts shear forces.  As described above, optimizing a range of a variable has been held to be obvious.  Motivation for selecting a value within the claimed range is provided in the above, as evidenced by Gutjahr.  Moreover, although Applicant argues that the configuration of Gutjahr does not lend itself to size modifications, there is no evidence supporting this.  32 could clearly be “shrunk” to meet many size 
As such, the prior art meets the claim.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635